DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending.

Remarks
It is noted that the specification and claim 11 recite “advanced diver assistance system (ADAS)” that could be intended for advanced driver assistance system (ADAS).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al., US 2010/0281486 in view of Ahmadzadeh et al., US 2016/0142934.  
Claim 1, Lu discloses a method for allocating resources by a transmission end in a wireless communication system, the method comprising: 
receiving an uplink grant ([0051] determines and maintains the priorities of received UL grants) for first and second logical channels ([0051] priority handling and multiplexing on transmitting data of different logical channels); 
generating a data unit including data from the first and second logical channels ([0051] calculates data that can be transmitted with available resource for each logical channel) based on the uplink grant ([0053] resource allocation of the logical channel data based on the received uplink grant and the pre-configured prioritized bit rate (PBR) of the logical channel); and  
transmitting the data unit to a network ([0051] priority handling and multiplexing on transmitting data of different logical channels), wherein generating the data unit comprises: 

but is silent on, 
having positive token values by amount of corresponding prioritized bit rates (PBRs), 
with decrementing corresponding token values of each logical channel by amount of allocated resources; 
if a token value of the first logical channel is greater than 0, allocating remaining resources to the first logical channel until the token value of the first logical channel becomes zero; and 
if a token value of the second logical channel is greater than 0, allocating remaining resources to the second logical channel until the token value of the second logical channel becomes zero.  
However, as Ahmadzadeh discloses having positive token values by amount of corresponding prioritized bit rates (PBRs) ([0397] an uplink logical channel may be associated with a corresponding token bucket, where the token bucket may collect tokens at a rate corresponding to the PBR of the logical channel up to a maximum token bucket size), 
with decrementing corresponding token values of each logical channel by amount of allocated resources ([0397] the UE may serve a highest priority logical channel until a token bucket, associated with the highest priority logical channel, is 
if a token value of the first logical channel is greater than 0 ([0397] until a token bucket, associated with the highest priority logical channel, is empty), allocating remaining resources to the first logical channel until the token value of the first logical channel becomes zero ([0397] the UE may serve a highest priority logical channel until a token bucket, associated with the highest priority logical channel, is empty (e.g., indicating that the logical channel has achieved a bit rate faster than the PBR)); and 
if a token value of the second logical channel is greater than 0 ([0397] until a token bucket, associated with the highest priority logical channel, is empty), allocating remaining resources to the second logical channel until the token value of the second logical channel becomes zero ([0397] UE may then serve a next highest priority logical channel until a token bucket, associated with the next highest logical channel, is empty).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Lu invention with Ahmadzadeh invention to include the claimed limitation(s) so as to allow the UE to allocate resources corresponding to the priority of the logical channels and data sizes for uplink to the network thereby improving data uplink process. 
Claim 3, Lu as modified discloses the method of claim 1, wherein a priority of the first logical channel is higher than a priority of the second logical channel (Lu [0070] Logical channels 1-4 are prioritized with decreasing priority order in which logical channel 1 has highest priority and logical channel 4 has lowest priority).  

a radio frequency (RF) module (fig 4, transmitter receiver); 
a memory (fig 4, [0051] receive a payload unit); and 
at least one processor coupled to the memory and the RF module (fig 4), wherein the at least one processor is configured to: 
receive an uplink grant for first and second logical channels; 
generate a data unit including data from the first and second logical channels based on the uplink grant; and 
transmit the data unit to a network, wherein the at least one processor is further configured to: 
allocate resources indicated by the uplink grant to first and second logical channels having positive token values by amount of corresponding prioritized bit rates (PBRs) with decrementing corresponding token values of each logical channel by amount of allocated resources; 
if a token value of the first logical channel is greater than 0, allocate remaining resources to the first logical channel until the token value of the first logical channel becomes zero; and 
if a token value of the second logical channel is greater than 0, allocate remaining resources to the second logical channel until the token value of the second logical channel becomes zero.  
.  
Claim(s) 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al., US 2010/0281486 and Ahmadzadeh et al., US 2016/0142934 in view of Guo, US 2009/0154430.  
Claim 2, Lu as modified discloses the method of claim 1, further comprising: 
but Lu and ahmadzadeh invention is silent on,  
if remaining resources are exist and remaining data from the first logical channel exists after the token value of the second logical channel becomes zero, allocating remaining resources to the first logical channel regardless of the token value of the first logical channel until the resources indicated by the uplink grant are exhausted.  
However, as Guo discloses if remaining resources are exist and remaining data from the first logical channel exists after the token value of the second logical channel becomes zero ([0043] when the grant remains and the logical channels still have data for transmission, the present invention allows logical channels to be allocated resource even if the token bucket values of the logical channels are smaller or equal to zero), allocating remaining resources to the first logical channel regardless of the token value of the first logical channel until the resources indicated by the uplink grant are exhausted ([0043] the logical channels can utilize resource if the allowed resource amount (namely token bucket values) is not enough at present TTI, so the logical channels can transmit data without a limitation of the allowed resource amount).  

Claim 7, see claim 2 for the rejection, Lu as modified discloses the apparatus of claim 6, wherein, if remaining resources are exist and remaining data from the first logical channel exists after the token value of the second logical channel becomes zero, the at least one processor is further configured to allocate remaining resources to the first logical channel regardless of the token value of the first logical channel until the resources indicated by the uplink grant are exhausted.  
Claim(s) 4-5 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al., US 2010/0281486 and Ahmadzadeh et al., US 2016/0142934 in view of Nguyen et al., US 2014/0133410 and further in view of Guo, US 2009/0154430.  
Claim 4, Lu as modified discloses the method of claim 1, 
but Lu and ahmadzadeh invention is silent on,  
wherein if the token value of the first logical channel is greater than 0 and if amount of remaining data from the first logical channel is less than the token value of the first logical channel, the remaining resources are allocated to the first logical channel by the amount of remaining data from the first logical channel.  
However, as Nguyen discloses wherein if the token value of the first logical channel is greater than 0 ([0069] the UE determines if the token bucket value, Bj, for the logical channel j is greater than zero), the remaining resources are allocated to the first 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Lu and Ahmadzadeh invention with Nguyen invention to include the claimed limitation(s) so as to allow resources allocated to the logical channels to transmit data according to the resource allocation parameters. 
But Lu, Ahmadzadeh and Nguyen invention does not explicitly disclose, 

and if amount of remaining data from the first logical channel is less than the token value of the first logical channel.
However, as Guo discloses and if amount of remaining data from the first logical channel is less than the token value of the first logical channel ([0048] When allowed resource amount of a logical channel is insufficient, the logical channel still can be allocated resource at the present TTI, to enhance the speed and efficiency of data transmission).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Lu, Ahmadzadeh and Nguyen invention with Guo invention to include the claimed limitation(s) so as to allow resources allocated to the logical channels to transmit data even in the case the 
Claim 5, see claim 4 for the rejection, Lu as modified discloses the method of claim 4, wherein if the token value of the second logical channel is greater than 0 and if amount of remaining data from the second logical channel is less than the token value of the second logical channel, the remaining resources are allocated to the second logical channel by the amount of remaining data from the second logical channel.  
Claim 9, see claim 4 for the rejection, Lu as modified discloses the apparatus of claim 6, wherein if the token value of the first logical channel is greater than 0 and if amount of remaining data from the first logical channel is less than the token value of the first logical channel, the at least one processor is further configured to allocate the remaining resources to the first logical channel by the amount of remaining data from the first logical channel.  
Claim 10, see claim 4 for the rejection, Lu as modified discloses the apparatus of claim 9, wherein if the token value of the second logical channel is greater than 0 and if amount of remaining data from the second logical channel is less than the token value of the second logical channel, the at least one processor is further configured to allocate the remaining resources to the second logical channel by the amount of remaining data from the second logical channel.  
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al., US 2010/0281486 and Ahmadzadeh et al., US 2016/0142934 in view of Kuznetsov et al., US 2017/0263014.  
Claim 11, Lu as modified discloses the apparatus of claim 6, 

wherein the at least one processor is further configured to implement at least one advanced diver assistance system (ADAS) function based on signals that control the UE.
	However, as Kuznetsov discloses wherein the at least one processor is further configured to implement at least one advanced diver assistance system (ADAS) function based on signals that control the UE ([0159] Referring to FIG. 3, the electronic device 100 may be connected to the advanced driver assistance system (ADAS) 300 of the vehicle).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Lu and Ahmadzadeh invention with Kuznetsov invention to include the claimed limitation(s) so as to allow an UE to integrate with the advanced driver assistance system (ADAS) in order to carry out functions of monitoring and controlling of a vehicle. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196. The examiner can normally be reached 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DINH NGUYEN/Primary Examiner, Art Unit 2647